Title: To James Madison from George William Erving, 28 July 1806
From: Erving, George William
To: Madison, James



Dear Sir,
Madrid July 28. 1806.

Tho I do not generally receive private information without some distrust, yet when I have it thro channels which I cannot suspect of any sinister view in giving it, & it appears to be of any importance, or to have any bearing upon our affairs; I deem it my duty to communicate it.  What I have said respecting the war with Portugal in the public letter which accompanies this, & in my last private letter, I have thro two persons only (one of whom I have a great reliance on) from the Minister of State himself.  If the mission of the French general referred to is a fact, it is then doubtless for the object of arranging their military operations, & heading their Armies: His being a field Marshall is very much in favor of that supposition, if french troops are to be Employed; Since in Virtue of his Superior rank he will command of right; & without the aid of French troops it does not seem that this Country can do any thing: its Soldiers are brave & well disciplined, but this Army with all the Exertions of government is in too shattered a condition to undertake a War against Portugal in its present state of preparation.  It is said that the French are actually assembling a force in the district of the Pyrenees for this object.  As to money, there never was known in this government a more distressing Necessity.  The Court has not been inattentive to Œconomy, but with all this, they have scarcely the means of supporting their most necessary Establishments; It has been stated to me as a fact, that from 20 to 30 thousand dollars were borrowed of the Philippine company to Enable it to come from Aranjuez to this place, & further that the Aliment money (or provision of whatever Sort for the Prince of Asturias has been unpaid since April or May; that he has lately made an urgent application for money, & that his treasurer received for answer that if he woud call again in about a week, they woud Endeavour to give him bills upon Cadiz, for the amount of two months Salary.  It is not surprizing then that they should Enter into any Expensive project with reluctance.  I have been told that they have seriously deliberated upon assembling the Cortes.  No doubt but that they woud be supported in their opposition by the Counsels but this coud avail nothing at the present moment; it is too late revocare gradum, that woud certainly be the most desperate alternative.  They see the fate which awaits them sooner or later; but they have destroyed all the vigor of the body, which shoud have been cherished, & reserved to support them in time of difficulty: to obtain a temporary Ease, they have suffered leeches to fasten on their veins; but they find that they cannot pluck them off, & the Animals are not yet full.
What is said of their despondency at the present moment is hardly credible, yet from the above mentioned Source I learn that they have lately deliberated upon transferring the Court to Mexico.  I am rather disposed to believe this, not however upon the ostensible motives,  these appear to carry no force in favor of a project so absurd, which woud place the King in the situation of an abandoned fugitive(for he would be followed by none but 
Adventurers) & which woud resign without struggle all that he coud possibly lose by the most unsuccessful contest: but to believe it upon the probability that this may be the path which the Prince of peace proposes to take to the ultimate object of  his Ambition.  I coud add a great many circumstances to support this conjecture, but refrain, from an apprehension of fatigueing you by speculations upon what you may consider as merely visionary.
The returning good Sense of people seems now to reject the Expectations of peace between France & England which the late frequent transmission of couriers has so generally encouraged throughout Europe.  The Earnest desire which prevails Every where for peace, has very much assisted the ordinary credulity which obtains when this subject is treated of.  That overtures & projects have been formed by both powers cannot be doubted, but the sincerity with which one party has made them is very questionable, & the insincerity of the other is very manifest: there does not appear to be any possible means of accommodation; but on the contrary Even during the apparent Negotiation, a more formidable obstacle than any other has arisen in the appointment of a King for Holland, & a king too whose Removal can in no case be Expected.  The king of Prussia true to his ancient policy has doubtless assisted in this delusion, by an apparent disposition to make sacrifices which in Effect he never intended to make.  Mr. Fox is certainly a better subject to work upon than Mr. Pitt: And if it be true that these negotiations are only a system of deception in looking for the ultimate object; may we not suspect that the Emperor has not given up his project of invading England, & that the affair with Portugal is intended to draw off some of the English forces, & to give an Employment to the channel fleet whilst he effects his purpose.
I still learn from Mr. Bowdoin that nothing advances at Paris, at least he knows of nothing which has been done, & my private letters from thence Express apprehensions that the commissioners will not be able to effect a Settlement of our affairs.  I have before intimated that the dispositions of the French government, from all I coud learn here, appeared to be strong in favor of an accommodation, but really their policy is so fine, that I find it difficult to understand what they are about.  Since the date of my last the French chargé d’affaires has received an answer from Tallyrand to his first dispatches.  In this he gently reproaches him for having gone beyond his instructions,  he tells him that he appears to have pressed the business too strongly upon the Prince.  That the Emperor woud certainly see with great satisfaction the differences between the two governments arranged in a manner satisfactory to Each, but the mode & the terms must be left to them respectively,  he refers him again to the letter of his Instructions.  Mr. V. inferred that Tallyrands dispositions were changed,  I convinced him however that it coud not be so, but that the moderate means by which he wished this government to be "led" (his own expression) to give its consent that the Negotiations shoud be carried on in Paris, was the strongest Evidence of his desire to effect an accommodation; because that if such accommodation was to be made only by the sacrifice on the part of this government of some points on which it was considered to be tenacious, it was certainly desirable that its advance towards conciliation shoud be as much as possible its own act, that consequently nothing woud be more agreeable to Mr. Tallyrand than what he V. had obtained from the Prince, that he had certainly only inferred that it was obtained by some brusquerie, because he had not calculated upon so ready an acquiescence; that he coud not have formed such a judgement if he Mr. V. had reported minutely all which had passed between him & the Prince.  Mr. V. has since been to set this matter right with the Prince, who still professes to be very cordial in his Assent.  Thus Mr. Tallyrand has done what, in the Event it may turn out that he did not intend to do; but if he is really unfavorable to the object he will not want other resources: The powers however to Masserena are not yet sent; but all the papers to enable the princes agent Mr. Isquierdo to converse with Mr. Tallyrand have been transmitted. I presume the plan now to be that Isquierdo shall search out upon what terms our government will treat, & if these are not acceptable that they calculate upon finding pretexts for delaying or altogether witholding any powers.
29th July
I learn to day that the French will very soon have at least 60,000 men in the Country about Bayonne; in the mean time the English are weakening themselves at home in a most unaccountable manner by sending troops to Sicily: so that the defence of their country must depend altogether upon the Volunteer Associations; Soldiers they are not, of which there will be lamentable proof if the French Armies shoud find an opportunity of crossing the Channel.  It is probable that peace will be made between Russia & France; as it seems that Buonaparte has found means to put the Turks in motion: You will doubtless hear from Paris that Mr. Oubril is there upon this object.  I am Dear Sir with sincere Respect & very faithy Your obliged & obt. St.

George W Erving

